Fish, C. J.
(After stating the foreg'oing facts.) The first question which presents itself is whether the Supreme Court has jurisdiction to review the judgment rendered in this case. We are quite clear that it has not. The action is one for the recovery of damages for the breach of a written contract set out in the petition. The bill of exceptions characterizes the suit as “an action for breach of contract.” In paragraph sixteen of the petition hereinbefore quoted, it is alleged that the defendants, by their refusal to carry out their contract, have damaged petitioner as there set forth. It is true that one of the prayers of the petition is for a decree requiring defendants to carry out “the terms of their said contract.” The only term of the defendants’ contract which they could be required to carry out is their obligation to pay the agreed purchase-price of the petitioner’s stock sold to them; and no way occurs to us to force the defendants to comply with such term, except by judgment against them to be enforced by execution.
Under the last constitutional amendment fixing the jurisdiction of the Supreme Court (See Acts 1916, p. 19, 18 Ca. App. 789) “The Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors of law from the superior courts, and the city courts of Atlanta and Savannah, and such other like courts as have been or may hereafter be established in other cities, in all cases that involve the construction of the constitution of the State of Georgia or of the United States, or of treaties between the United States and foreign governments; in all eases in which the constitutionality of any law of the State *228of Georgia or of the United States is drawn in question; and, until otherwise provided by law, in all cases respecting title to land; in all equity cases; in all cases which involve the validity of, or the construction of wills; in all cases of conviction of a capital felony; in all habeas-eorpus cases; in all eases involving extraordinary remedies; in all divorce and alimony cases, and in all cases certified to it by the Court of Appeals for its determination.” • In view of this constitutional provision it is clear, as already said, that the Supreme Court'has no jurisdiction to review the judgment complained of. It follows that the case must be transferred to the Court of Appeals, which under the constitution has jurisdiction of it; and direction is so given.

All the Justices concur.